

[AXIS Letterhead]
    












March 14, 2018






Christopher N. DiSipio
[Address]




Re: Notice of Departure and Agreement Regarding Separation


Dear Chris,
This letter will confirm the agreement (the “Separation Agreement”), dated as of
the date set forth above (the “Execution Date”), that has been reached with you
in connection with your departure from with AXIS Specialty U.S. Services, Inc.
(the “Company”). You and the Company make this Separation Agreement for and in
consideration of the exchange of promises and the payments and benefits recited
herein.
1.Notice of Departure. The Company hereby acknowledges your departure effective
April 1, 2018 and hereby waives any contractual or statuary notice period. For
purposes of this Separation Agreement, the “Departure Date” shall be the
earliest of (i) April 1, 2018 or (ii) your death.
2.Notice Period; Transition and Cooperation.


a.     During the period (or any portion therof) commencing on the date hereof
and ending on the Departure Date (the “Notice Period”), the Company may, in its
absolute discretion, (A) require you to continue to perform all of your job
duties or to perform only such duties as it may allocate to you, (B) require you
not to perform any of your duties, (C) require you not to have any contact with
customers or clients of the Company nor any contact (other than purely social
contact) with such employees of the Company as the Company shall determine, and
(D) exclude you from any premises of the Company. If the Company elects to take
any such action, such election shall not constitute a breach by the Company of
this Separation Agreement and you shall not have any claim against the Company
in connection therewith so long as, during the Notice Period, the Company
continues to pay to you your accrued and unpaid base salary, afford you all the
employee benefits to which you may be entitled under, and in accordance with the
terms of, the employee benefit plans in which you participate and otherwise
comply with the terms of this Separation Agreement.




1



--------------------------------------------------------------------------------




b.    Notwithstanding the foregoing, from the date hereof up and until the
Departure Date, you are expected to make yourself available to devote your time,
attention, skills and ability to the performance of the tasks and duties set
forth in the Statement of Work attached hereto as Exhibit A, as directed by the
Chief Executive Officer of AXIS Capital Holdings Limited (“ACHL”), in his
discretion, and shall faithfully and diligently endeavor to promote the business
and best interests of the Company, ACHL and its subsidiaries and affiliates.


3.Resignations, General Release and Waiver. You hereby resign from any and all
directorships and other offices that you hold in connection with your employment
with the Company (including any directorships with subsidiaries or other
affiliates of ACHL or the Company). You further agree to execute any additional
documents as may be requested by the Company to effect your resignation from all
such positions. You also agree to execute and deliver to the Company a General
Release and Waiver on, and effective as of, the Departure Date, in the form
attached to this Agreement as Exhibit B.
4.Payments and Benefits during Notice Period. During the Notice Period, and
provided that you are in compliance with your obligations hereunder, the Company
will pay to you your accrued and unpaid base salary through the Departure Date,
any bonus awarded by the ACHL Compensation Committee in respect of 2017
performance but not yet paid as of the Departure Date and an amount equal to
such reasonable and necessary unreimbursed business expenses incurred by you on
behalf of the Company on or prior to the Departure Date (provided that such
reimbursements must be requested not later than ninety days after the expense
was incurred) and will afford you all the employee benefits to which you may be
entitled under, and in accordance with the terms of, the employee benefit plans
in which you participate. Any unvested restricted share units previously awarded
to you by the Company that vest during the Notice Period will continue to vest
in accordance with the terms of the applicable award agreements. You will not
receive an equity award for 2017 performance.
5.Severance Payments. Provided that (A) you have not voluntarily terminated
employment with the Company prior to the Departure Date, (B) you remain
available to perform services upon the Company’s request through the Departure
Date, (C) you have not commenced employment with another entity prior to the
Departure Date, (D) you are not otherwise in violation of the terms of this
Separation Agreement and (E) you execute a General Release and Waiver on, and
effective as of, the Departure Date, in the form attached to this Agreement as
Exhibit B and do not revoke such General Release and Waiver, then you and the
Company agree that the Company shall pay to you the payments identified in this
Section 5. You agree that these payments are in lieu of any and all amounts that
you might otherwise claim from the Company or any affiliate, including but not
limited to any and all amounts payable pursuant to your Employment Agreement,
and you hereby waive any claim of right to any payment, right or benefit other
than those set forth in this Separation Agreement or any vested plan benefit
under a plan maintained by the Company or Parent. Provided that you have
executed and delivered to the Company the General Release and Waiver prescribed
herein on the Departure Date, and provided further that the statutory period
during which you are entitled to revoke the General Release and Waiver has
expired without revocation by you, the Company will provide you the following:
a.
$1,832,000, less tax and payroll withholding required by law, as set forth on
Exhibit C hereto, payable in a lump sum as soon as practicable following the
Departure Date, but no later than the sixtieth (60th) day following the
Departure Date; and





2



--------------------------------------------------------------------------------




b.
An amount to compensate you for all accrued and unused vacation time as of the
Departure Date consistent with the Company’s policies and procedures as set
forth in the Company’s employee handbook, which amount will be payable in a lump
sum as soon as practicable following the Departure Date, but no later than the
sixtieth (60th) day following the Departure Date.



c.
Notwithstanding the terms of any applicable award agreements, for so long as you
remain in full compliance with the obligations set forth in in Sections 6, 7, 8,
9 and 10 below and conditioned on such continued compliance, all of your
outstanding and unvested restricted shares or restricted stock units granted
under the Company’s Long-Term Equity Compensation Plan (a complete list of which
is attached hereto as Exhibit D), determined as of the Departure Date, shall
continue to vest on the applicable dates set forth in the applicable award
agreements granting such shares, as if no termination of employment or service
had occurred.



6.Confidential Information.


a.    As an executive of the Company, you will have learned or have had access
to, or may have assisted in the development of, highly confidential and
sensitive information and trade secrets about the Company, its operations, its
subsidiaries and affiliates, its employees, and its customers, which are the
property of the Company. Such Confidential Information and Trade Secrets include
but are not limited to: (i) financial and business information relating to the
Company, such as information with respect to costs, commissions, fees, profits,
expenses, sales, markets, mailing lists, strategies and plans for future
business, new business, product or other development, potential acquisitions or
divestitures, and new marketing ideas, (ii) product and technical information
relating to the Company, such as product formulations, new and innovative
product ideas, methods, procedures, devices, machines, equipment, data
processing programs, software, software codes, computer models, and research and
development projects, (iii) customer information, such as the identity of the
Company’s customers, the names of representatives of the Company’s customers
responsible for entering into contracts with the Company, the amounts paid by
such customers to the Company, specific customer needs and requirements,
specific customer risk characteristics, policy expiration dates, policy terms
and conditions, information regarding the markets or sources with which
insurance is placed, and leads and referrals to prospective customers, (iv)
personnel information, such as the identity and number of the Company’s other
employees, their salaries, bonuses, benefits, skills, qualifications, and
abilities, (v) any and all information in whatever form relating to any client
or prospective customer of the Company, including but not limited to, its
business, employees, operations, systems, assets, liabilities, finances,
products, and marketing, selling and operating practices, (vi) any information
not included in (i) or (ii) above which you know or should know is subject to a
restriction on disclosure or which you know or should know is considered by the
Company or the Company’s customers or prospective customers to be confidential,
sensitive, proprietary or a trade secret or is not readily available to the
public, and (vii) intellectual property, including inventions and copyrightable
works. Confidential Information and Trade Secrets are not generally known or
available to the general public, but have been developed, compiled or acquired
by the Company at its great effort and expense. Confidential Information and
Trade Secrets can be in any form: oral, written or machine readable, including
electronic files, but shall not include any information known generally to the
public or within the Company’s industry.


b.     You acknowledge and agree that the Company is engaged in a highly
competitive business and that its competitive position depends upon its ability
to maintain the confidentiality of the


3



--------------------------------------------------------------------------------




Confidential Information and Trade Secrets which were developed, compiled and
acquired by the Company at its great effort and expense. You further acknowledge
and agree that any disclosing, divulging, revealing, or using of any of the
Confidential Information and Trade Secrets, other than in connection with the
Company’s business or as appropriate to carry out your duties for the Company
and its affiliates, will be highly detrimental to the Company and cause it to
suffer serious loss of business and pecuniary damage.
c.    Accordingly, you agree that you will not, while associated with the
Company and for so long thereafter as the pertinent information or documentation
remains confidential, for any purpose whatsoever, directly or indirectly use,
disseminate or disclose to any other person, organization or entity Confidential
Information or Trade Secrets, except as appropriate to carry out your duties as
an executive of the Company and except (i) as expressly authorized by the Chief
Executive Officer of ACHL, (ii) appropriate to enforce the terms of this
Agreement, or (iii) required by law or legal process; provided, that you give
notice to the Company promptly on becoming aware of any obligations to disclose
such information under this provision, and not less than ten days prior to
making any such disclosure.
d.    Prior to the Departure Date, you will return to the Company (i) any
originals and all copies of all files, notes, documents, slides (including
transparencies), computer disks, printouts, reports, lists of the Company’s
clients or leads or referrals to prospective clients, and other media or
property in your possession or control which contain or pertain to Confidential
Information or Trade Secrets, and (ii) all property of the Company, including,
but not limited to, supplies, keys, access devices, books, work papers and
notebooks, identification cards, computers, telephones and other equipment.


7.Non-Solicitation of Employees. Except with prior written permission of the
Company, you shall not, directly or indirectly (individually or on behalf of
other persons), during your employment with the Company or any of its affiliates
and for a period of one (1) year following the Departure Date for any reason,
hire, offer to hire, entice away or in any manner persuade or attempt to
persuade any officer, employee or agent of the Company or any of its affiliates
(including the Company and any subsidiary). This restriction shall apply only to
those officers, employees and agents of the Company or its affiliates with whom
you had contact or about whom you learned confidential information or trade
secrets during the two (2) years prior to the Departure Date.


8.Non-Solicitation of Customers. You acknowledge and agree that by reason of
your senior executive position with the Company, you gained knowledge of
confidential information and trade secrets regarding the Company’s current and
prospective customers, clients and brokers. You agree that, for a period of six
months following the Departure Date, you will not, without prior written
permission of the Company, directly or indirectly solicit or entice away any
current or prospective customers, clients or brokers of the Company or any of
its affiliates. This restriction shall apply to those current or prospective
customers, clients and brokers of the Company with whom you had contact or about
whom you learned confidential information or trade secrets during the two (2)
years prior to the Departure Date. For the purposes of this Section, the term
“contact” means interaction between you and the customer, client or broker which
took place to further the Company’s or any of its affiliates’ business
relationship. For purposes of this Section, the term “contact” with respect to a
“prospective” customer, client or broker means interaction between you and a
potential customer, client or broker of the Company or any of its affiliates
which takes place to a business relationship with such potential customer,
client or broker.




4



--------------------------------------------------------------------------------




9.Non-Competition. You acknowledge and agree that that the Company is engaged in
a highly competitive and global business, and that by virtue of the senior
executive position you held with the Company, and your knowledge of and access
to trade secrets and other confidential information belonging to the Company,
engaging in a business which is directly competitive with the Company will cause
it great and irreparable harm. Accordingly, and in consideration for the
substantial payments to be made to you under this Agreement, you agree that,
except with prior written permission of the Company, you shall not, during the
Notice Period and for a period of six months following the Departure Date,
directly or indirectly (individually or on behalf of other persons) own, manage,
operate, engage in, serve as a director, or control, or be employed in a
capacity similar to the positions you held with the Company, or render
consulting or other services to, any person, firm or corporation engaged in the
insurance or reinsurance business or any other business in which the Company is,
or has announced an intention to become, engaged in at any time during your
employment with the Company. In recognition of the global nature of the
Company’s business which includes the sale of its products and services
globally, this restriction shall apply throughout the United States of America
and in Bermuda, Dublin, Ireland, London, United Kingdom and Zurich, Switzerland.
Nothing contained in this Section 9 shall be deemed to prohibit you from (i)
acquiring, solely as a passive investment, no more than 5% of the total
outstanding securities of any publicly-held corporation except with prior
written permission of the Company. You acknowledge and agree that, in light of
the substantial payments being made to you pursuant to this Agreement, strict
compliance with this Section 9 will not interfere with your livelihood. In the
event of a breach by you of this Section 9, you agree that (i) any payments
otherwise due to you under this Agreement which have not yet been paid will be
forfeited, and (ii) the Company shall have the right to demand and you shall
have the obligation to pay back to the Company a pro-rata portion of the sums
already paid to you under this Agreement as set forth in Section 5(a) hereof
(where such pro-rata portion is determined by multiplying the sums already paid
to you by a fraction where the numerator is the number of days remaining on the
six month restriction set forth above at the time of such breach and the
denominator is 183).


10.
Nondisparagement.



a.     You agree that at all times hereafter, you shall not make, or cause to be
made, any public statement, observation or opinion that (i) accuses or implies
that the Company or any of the Company’s senior executives engaged in any
wrongful, unlawful or improper conduct, whether relating to your employment with
the Company (or the termination thereof), the business or operations of the
Company, or otherwise; or (ii) disparages, impugns or in any way reflects
adversely upon the business or reputation of the Company or any of the Company’s
senior executives. Nothing in this Section 10 shall preclude you from providing
truthful testimony in response to a legal subpoena or as may otherwise be
required by law.


b.    The Company agrees that at all times hereafter, neither it, its affiliates
or any of their officers (at the vice-president grade and above) shall make, or
cause to be made, any public statement, observation or opinion that (i) accuses
or implies that you engaged in any wrongful, unlawful or improper conduct,
whether relating to your employment with the Company (or the termination
thereof), the business or operations of the Company, or otherwise; or (ii)
disparages, impugns or in any way reflects adversely upon your professional or
personal reputation. Nothing in this Section 10 shall preclude the Company from
providing truthful testimony in response to a legal subpoena or as may otherwise
be required by law.


11.
Miscellaneous.



5



--------------------------------------------------------------------------------






a.    Except as otherwise expressly set forth in this Separation Agreement, to
the extent necessary to carry out the intentions of the parties hereunder, the
respective rights and obligations of the parties hereunder shall survive any
termination of your employment. In the event of your death prior to the
completion of any payments required by this Separation Agreement, any such
payments will be made to your estate.


b.    Any notice or other communication required or permitted under this
Separation Agreement shall be effective only if it is in writing and shall be
deemed to be given when delivered personally or three days after it is mailed by
registered or certified mail, postage prepaid, return receipt requested or one
day after it is sent by a reputable overnight courier service and, in each case,
addressed to the relevant party at the address provided for such party herein:


Executive:
Christopher N. DiSipio
[Address]
        
Company:
AXIS Specialty U.S. Services, Inc.
11680 Great Oaks Way, Suite 500
Alpharetta, GA 30022
Attention: General Counsel


Either party may change her or its designated address by written notification to
the other, which notice shall be effective on the schedule set forth above.


This Separation Agreement and the General Release and Waiver (upon its execution
as provided herein), constitute the entire agreement among you and the Company
with respect to the termination of your employment with the Company, and they
supersede and are in full substitution for any and all prior understandings or
agreements with respect to such termination, including, without limitation, that
certain Employment Agreement by and between Christopher N. DiSipio and the
Company dated February 27, 2014.


c.    This Separation Agreement may be amended only by an instrument in writing
signed by both you and the Company, and any provision hereof may be waived only
by an instrument in writing signed by the party against whom or which
enforcement of such waiver is sought. Any amendment to this Separation Agreement
must comply with the requirements of Code Section 409A.


d.    You are also hereby provided notice that under the 2016 Defend Trade
Secrets Act: (x) no individual will be held criminally or civilly liable under
federal or State trade secret law for the disclosure of a trade secret (as
defined in the Economic Espionage Act) that is made in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and made solely for the purpose of reporting or investigating a
suspected violation of law, or is made in a complaint or other document filed in
a lawsuit or other proceeding, if such filing is made under seal so that it is
not made public, and, (y) an individual who pursues a lawsuit for retaliation by
an employer for reporting a suspected violation of the law may disclose the
trade secret to the attorney of the individual and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal, and does not disclose the trade secret,
except as permitted by court order.


6



--------------------------------------------------------------------------------






e.    It is the desire and intent of the parties that the provisions of this
Separation Agreement shall be enforced to the fullest extent permissible. In the
event that any one or more of the provisions of this Separation Agreement is
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder hereof will not in any way be affected or
impaired thereby and any such provision or provisions will be enforced to the
fullest extent permitted by law. Moreover, if any one or more of the provisions
contained or incorporated in this Separation Agreement is held to be excessively
broad as to duration, scope, activity or subject, such provisions shall be
construed by modifying, limiting or reducing them so as to be enforceable to the
maximum extent compatible with applicable law.


f.    This Separation Agreement, and the provisions contained in it, shall not
be construed or interpreted for, or against, any party to this Separation
Agreement because that party drafted or caused that party's legal
representatives to draft any of its provisions.


g.    This Separation Agreement shall be governed by, and construed and enforced
in accordance with, the laws of New York, without reference to its choice of law
rules. The parties agree that any action or proceeding with respect to this
Separation Agreement shall be brought exclusively in the Supreme Court of the
State of New York, New York County, or in the United States District Court for
the Southern District of New York, or in any other court of competent
jurisdiction sitting in the State and County of New York, and the parties agree
to the personal jurisdiction thereof. The parties hereby irrevocably waive any
objection they may now or hereafter have to the laying of venue of any such
action in such court(s), and further irrevocably waive any claim they may now or
hereafter have that any such action brought in such court(s) has been brought in
an inconvenient forum. The parties recognize that, if any dispute or controversy
arising from or relating to this agreement is submitted for adjudication to any
court, the preservation of the secrecy of confidential information or trade
secrets may be jeopardized. Consequently, the parties agree that all issues of
fact shall be tried without a jury.


h.    You affirm and acknowledge that you have not relied on any
representations, promises, or agreements of any kind made to you in connection
with your decision to execute and deliver this Separation Agreement, except for
those set forth in or expressly referenced herein.


i.    To the extent applicable, this Separation Agreement shall be administered
in compliance with Internal Revenue Code Section 409A. Appendix A, incorporated
into this Separation Agreement, contains additional information regarding Code
Section 409A.


j.    Your rights and obligations under this Separation Agreement are personal
in nature and may not be assigned by you, except that your rights hereunder can
be enforced by your estate. The Company’s rights and obligations under this
Separation Agreement will inure to the benefit of, and be binding on, a
successor of the Company. This Separation Agreement may be enforced by the
Company’s successors and assigns.


[signatures appear on following page]


7



--------------------------------------------------------------------------------




By the respective signatures below, you and the Company agree to the terms set
forth in this Separation Agreement.


                            
AXIS Specialty U.S. Services, Inc.


By: /s/ Noreen McMullan
By: /s/ Christopher N. DiSipio
Chief Human Resources Officer







Enclosure:     
Exhibit A (Statement of Work)
Exhibit B (General Release and Waiver
Exhibit C (Summary of Cash Payments)
Exhibit D (Statement of Outstanding Equity)    


    


8



--------------------------------------------------------------------------------






Appendix A


Compliance with Section 409A of Internal Revenue Code.


Notwithstanding any provisions herein, you and the Company confirm that they
understand and agree that it is possible that certain payments contemplated by
this Agreement may be deemed by the appropriate authorities to be “nonqualified
deferred compensation” for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”). Notwithstanding any other provision of this
Separation Agreement to the contrary, in the event that payment of nonqualified
deferred compensation made pursuant to this Separation Agreement is based upon
or attributable to your termination of employment and you are at the time of
your termination a “Specified Employee” then any payment of nonqualified
deferred compensation required to be made to you in the first six (6) months
following your termination shall be deferred and paid in a lump sum to you on
the date that is six (6) months and one day after the date of your “Separation
from Service” within the meaning of Section 409A of the Code. You will be a
“Specified Employee” for purposes of this Separation Agreement if, on the date
of your Separation from Service, you are an individual who, under the method of
determination adopted by the Company, is designated as, or within the category
of employees deemed to be, a “specified employee” within the meaning and in
accordance with Treasury Regulation Section 1.409A-1(i). The Company shall
determine in its sole discretion all matters relating to who is a “Specified
Employee” and the application of and effects of the change in such
determination. Notwithstanding any other provision of this Separation Agreement
to the contrary, to the extent that any reimbursement of expenses constitutes
nonqualified deferred compensation for purposes of Section 409A of the Code,
such reimbursement shall be provided no later than December 31 of the year
following the year in which the expense was incurred. The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year. The amount of any in-kind benefits provided in one year
shall not affect the amount of in-kind benefits provided in any other year. The
Company shall have no liability to you if this Agreement or any amounts paid or
payable hereunder are subject to Section 409A of the Code or the additional tax
thereunder. Although the Company does not guarantee the tax treatment of any
payments under the Agreement, the intent of the parties is that the payments and
benefits under this Agreement be exempt from, or comply with, Section 409A of
the Code and to the maximum extent permitted by the agreement shall be limited,
construed and interpreted in accordance with such intent. In no event whatsoever
shall the Company or its affiliates or their respective officers, directors,
employees or agents be liable for any additional tax, interest or penalties that
may be imposed on Executive by Section 409A of the Code or damages for failing
to comply with Section 409A of the Code.




9



--------------------------------------------------------------------------------




Exhibit A


STATEMENT OF WORK


AXIS Specialty U.S. Services, Inc. (the “Company”) desires that the following
tasks be satisfactorily completed by you through your Departure Date and shall
provide necessary resources and direction to you for their completion.
Accordingly, you will concentrate your time and reasonable best efforts to the
completion of the following:


•
Support and reinforcement the Company’s external and internal messaging related
to the integration of AXIS Accident and Health business into the Insurance and
Reinsurance segments.



•
Collaborate with leadership personnel (the Chief Executive Officer of ACHL,
Chief Transformation Officer, Chief Executive Officer of AXIS Insurance and
Chief Executive Officer of AXIS Reinsurance) to formulate a transition plan for
the AXIS Accident and Health business, which is designed to ensure the stability
of the AXIS Accident and Health business, including, but not limited to advising
and providing assistance with the following:



i.
The orderly transition of the current pipeline of transactions, projects and
intiatives for the AXIS Accident and Health business;

ii.
The orderly transition of strategic investments for the AXIS Accident and Health
business;

iii.
Business planning for the AXIS Accident and Health business for the 2018 fiscal
year;

iv.
The transition of external relationships/contacts for which you had primary or
significant responsibility to the CEO of ACHL, Chief Transformation Officer, CEO
of AXIS Insurance or CEO of AXIS Reinsurance;

v.
The creation of new reporting lines for AXIS Accident and Health personnel; and

vi.
The coordination of back-office activities for AXIS Accident and Health,
including providing assistance with the integration of support personnel.



•
Make yourself available to attend meetings with leadership personnel regarding
the transition, planning and integration of AXIS Accident and Health into the
Insurance and Reinsurance segments, as requested by the CEO of ACHL.



•
If and as requested by the CEO of ACHL in writing, provide a periodic status
update as to the status of the integration activities.



•
Attend telephonic (but not in-person) meetings of the Executive Committee and
provide reports on the AXIS Accident and Health business at the telephonic
meetings, as requested by the CEO of ACHL.



•
Work on other projects, in each case, as requested by the CEO of ACHL.



•
Attest or confirm SOX or other regulatory compliance in connection with 2017
year-end financial results, or otherwise.





10



--------------------------------------------------------------------------------




•
Adherence to the duties and obligations set forth in the AXIS Code of Business
Conduct, AXIS Employee Handbook, AXIS End User IT Policy, AXIS Insider Trading
Policy and AXIS Travel and Expense Policy.



•
Continue to work a normal schedule and endeavor to promote the business and best
interests of the Company, ACHL and its subsidiaries and affiliates.



















11



--------------------------------------------------------------------------------





Exhibit B


GENERAL RELEASE AND WAIVER


In consideration of the payment by AXIS Specialty U.S. Services, Inc. (the
“Company”) to or for the benefit of Christopher N. DiSipio of the payments and
benefits set forth in that certain Notice of Departure and Separation Agreement
by and between Christopher N. DiSipio (“Executive”) and the Company dated March
14, 2018 (“Separation Agreement”), and in compliance with the terms of the
Separation Agreement, Executive hereby makes and delivers to the Company this
General Release and Waiver (“Release”) as set forth herein:


Release of All Claims
Executive voluntarily, knowingly and willingly on behalf of himself, his heirs,
executors, administrators, successors and assigns, hereby irrevocably and
unconditionally release the Company, its parents, their subsidiaries, divisions
and affiliates, together with their respective owners, assigns, agents,
directors, partners, officers, employees, consultants, shareholders, attorneys
and representatives, and any of their predecessors and successors and each of
their estates, heirs and assigns (collectively, the "Company Releasees") from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, causes of action, rights, costs, losses, debts and expenses of any
nature whatsoever, known or unknown, which he or his heirs, executors,
administrators, successors or assigns ever had, now have or hereafter can, will
or may have (either directly, indirectly, derivatively or in any other
representative capacity) against the Company or any of the other Company
Releasees by reason of any matter, cause or thing whatsoever arising on or
before the date this General Release and Waiver is executed by Executive. In
addition, this Release includes, without limitation, any rights or claims
relating in any way to any and all employment relationships between Executive
and the Company or any of the Company Releasees, or the termination thereof,
arising under the Employment Act 2000 of Bermuda, the Human Rights Act 1981 of
Bermuda, Title VII of the Civil Rights Act of 1964, Sections 1981 through 1988
of Title 42 of the United States Code, The Employee Retirement Income Security
Act of 1974 ("ERISA") (except for any vested benefits under any tax qualified
benefit plan), The Immigration Reform and Control Act, The Americans with
Disabilities Act of 1990, The Age Discrimination in Employment Act of 1967
(“ADEA”), The Workers Adjustment and Retraining Notification Act, The Fair
Credit Reporting Act, New York State Human Rights Law, New York Human Rights
Law, New York Rights of Persons With Disabilities, New York Confidentiality of
Records of Genetic Tests, New York Whistleblower Law, New York Statutory
Provision Regarding Retaliation/Discrimination for Filing a Workers’
Compensation Claim, New York Adoptive Parents’ Child Care Leave Law, New York
Smokers’ Rights Law, New York Equal Pay Law, New York AIDS Testing
Confidentiality Act, New York Nondiscrimination Against Genetic Disorders Law,
New York Bone Marrow Leave Law, New York Equal Rights Law, New York Executive
Law Section 290 et seq., The New York State Labor Relations Act, the general
regulations of the New York State Division of Human Rights, The New York Labor
Law, The New York Wage Hour and Wage Payment Laws, The New York Minimum Wage
Law, as amended, The New York City Administrative Code, New York State Public
Employee Safety and Health Act, the New York City Charter and Administrative
Code, New York Labor Law §740 et







--------------------------------------------------------------------------------




seq., the New York Legal Activities Law, New York Labor Law §201-d, the New York
occupational safety and health laws, the New York Worker Adjustment and
Retraining Notification Act, the New Jersey Law Against Discrimination – N.J.
Rev. Stat. §10:5-1 et seq,, New Jersey Statutory Provision Regarding
Retaliation/Discrimination for Filing a Workers’ Compensation Claim – N.J. Rev.
Stat. §34:15-39.1 et seq., New Jersey Family Leave Act – N.J. Rev. Stat.
§34:11B-1 et seq., New Jersey Smokers’ Rights Law – N.J. Rev. Stat. §34:6B-1 et
seq., New Jersey Equal Pay Act – N.J. Rev. Stat. §34:11-56.1 et seq., New Jersey
Genetic Privacy Act – N.J. Rev. Stat. Title 10, Ch. 5, §10:5-43 et seq., New
Jersey Conscientious Employee Protection Act (Whistleblower Protection) – N.J.
Stat. Ann. §34:19-3 et seq., New Jersey Wage Payment and Work Hour Laws, The New
Jersey Public Employees’ Occupational Safety and Health Act- N.J. Stat. Ann.
§34:6A-25 et seq., New Jersey Fair Credit Reporting Act, and the New Jersey laws
regarding Political Activities of Employees, Lie Detector Tests, Jury Duty,
Employment Protection, and Discrimination, the Millville Dallas Airmotive Plant
Job Loss Notification Act, and any other federal, state or local law, statute,
rule, regulation, or ordinance, any public policy, contract, tort, or common law
whether of any state in the United States or Bermuda; or any basis for
recovering costs, fees, or other expenses including attorneys' fees incurred in
these matters. Notwithstanding anything in this Release to the contrary,
Executive is not waiving, and shall not be deemed to have waived, any
entitlements under the terms of the Separation Agreement, the Company’s Bye-Laws
or the applicable terms of any other agreement, plan or program of the Company
or its affiliates that survive a termination of employment.
Acknowledgements and Affirmations
Executive affirms and agrees that the Company has fulfilled all of its
obligations to him under Bermudan, Swiss, U.S. and New York employment laws,
including without limitation the Bermudan Employment Act 2000 as may be amended
from time to time, and has not violated his rights under such employment laws.
Executive affirms and acknowledges that the payments, that are referenced in
this Release fully, fairly and finally compensate him for any and all monies
that may be due or become to him under any such laws in connection with his
employment or termination of his employment, including without limitation any
severance allowance or repatriation expenses.
By signing this Release, Executive represents that Executive has not commenced
or joined in any claim, charge, action or proceeding whatsoever against the
Company or any of the Company Releasees with respect to the matters released
hereby. Executive further represents that he will not be entitled to any
personal recovery in any action or proceeding of any nature whatsoever against
the Company or any of the other Company Releasees that may be commenced on his
behalf arising out of any of the matters released hereby.
Executive also affirms that he has been paid and/or has received all
compensation, wages, bonuses and/or commissions to which he may be entitled
prior to the date hereof except as expressly provided in, or preserved by, this
Release and the Separation Agreement. Executive affirms he has been granted any
leave to which he was entitled under the Employment Act 2000 of Bermuda, the
Family and Medical Leave Act or similar Bermuda, Swiss, U.S., state or local







--------------------------------------------------------------------------------




leave or disability accommodation laws. Executive further affirms that he has no
unreported workplace injuries or occupational diseases.
Return and Possession of Property
Executive affirms that he has returned all of the Company’s property, documents,
and/or any confidential information in his possession or control to which he is
not entitled.
No Admission by Company
The Company's acceptance and acknowledgement of this Release and the payments
and benefits set forth herein are not, and shall not be construed as, any
admission of liability or wrongdoing on the part of the Company or any of the
Company Releasees.
Revocation Rights
EXECUTIVE IS ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS GENERAL RELEASE AND WAIVER. EXECUTIVE ALSO IS ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO HIS SIGNING OF THIS GENERAL RELEASE AND WAIVER.
EXECUTIVE MAY REVOKE THIS GENERAL RELEASE AND WAIVER FOR A PERIOD OF SEVEN (7)
CALENDAR DAYS FOLLOWING THE DAY HE SIGNS THIS AGREEMENT AND GENERAL RELEASE. ANY
REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO THE AXIS GENERAL
COUNSEL AND STATE, "I HEREBY REVOKE MY ACCEPTANCE OF OUR AGREEMENT AND GENERAL
RELEASE." THE REVOCATION MUST BE PERSONALLY DELIVERED TO THE GENERAL COUNSEL OR
HIS/HER DESIGNEE, OR MAILED TO THE GENERAL COUNSEL AND POSTMARKED WITHIN SEVEN
(7) CALENDAR DAYS AFTER EXECUTIVE SIGNS THIS AGREEMENT AND GENERAL RELEASE.
EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP TO TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
EXECUTIVE HAS OR MIGHT HAVE AGAINST RELEASEES.
Descriptive Headings
The Section headings contained herein are for reference purposes only and will
not in any way affect the meaning or interpretation of this Release.







--------------------------------------------------------------------------------




Enforceability
It is the desire and intent of the parties that the provisions of this General
Release and Waiver shall be enforced to the fullest extent permissible. In the
event that any one or more of the provisions of this General Release and Waiver
is held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder hereof will not in any way be affected or
impaired thereby and any such provision or provisions will be enforced to the
fullest extent permitted by law.
Each Party the Drafter
This General Release and Waiver, and the provisions contained in it, shall not
be construed or interpreted for, or against, any party to this General Release
and Waiver because that party drafted or caused that party's legal
representatives to draft any of its provisions.
Governing Law
This General Release and Waiver shall be governed by, and construed and enforced
in accordance with, the laws of New York, without reference to its choice of law
rules. The parties hereby irrevocably consent to the jurisdiction of New York
and courts located in New York, New York for purposes of resolving any dispute
under this General Release and Waiver and expressly waive any objections as to
venue in any such courts.
Whistleblowing Claims
Nothing in this General Release prohibits or prevents Executive from filing a
charge with or participating, testifying, or assisting in any investigation,
hearing, or other proceeding before the U.S. Equal Employment Opportunity
Commission, the National Labor Relations Board or a similar agency enforcing
federal, state or local anti-discrimination laws. However, to the maximum extent
permitted by law, Executive agrees that if such an administrative claim is made
to such an anti-discrimination agency, Executive shall not be entitled to
recover any individual monetary relief or other individual remedies. In
addition, nothing in this Agreement, including but not limited to the release of
claims nor the confidentiality clauses, prohibits Executive from: (1) reporting
possible violations of federal law or regulations, including any possible
securities laws violations, to any governmental agency or entity, including but
not limited to the U.S. Department of Justice, the U.S. Securities and Exchange
Commission, the U.S. Congress, or any agency Inspector General; (2) making any
other disclosures that are protected under the whistleblower provisions of
federal law or regulations; or (3) otherwise fully participating in any federal
whistleblower programs, including but not limited to any such programs managed
by the U.S. Securities and Exchange Commission and/or the Occupational Safety
and Health Administration. Moreover, nothing in this General Release and Waiver
prohibits or prevents Executive from receiving individual monetary awards or
other individual relief by virtue of participating in such federal whistleblower
programs.







--------------------------------------------------------------------------------




No Other Assurances
Executive affirms and acknowledges that he has not relied on any
representations, promises, or agreements of any kind made to him in connection
with his decision to execute and deliver this General Release and Waiver, except
for those set forth in or expressly referenced herein.
Now therefore, intending to be fully and irrevocably bound by the terms hereof,
Executive has executed this General Release and Waiver and has delivered it to
AXIS Capital Holdings Limited as of this 2nd day of April, 2018.


Executed and delivered by:             Accepted by:


AXIS SPECIALTY U.S. SERVICES, INC.






By:    /s/ Christopher DiSipio         By: /s/ Noreen McMullan
Executive                        
            







--------------------------------------------------------------------------------






Exhibit C


Severance Benefit
Amount and Payment Timing (Subject to Timely Execution of Release)
An amount equal to one year’s base salary at the rate in effect immediately
prior to the Departure Date.


$500,000
An amount equal to the 2018 annual bonus that Executive would have been entitled
to receive for 2018 had he remained employed, calculated as if all targets were
met.
  
$500,000
An amount equal to the 2018 annual bonus that Executive would have been entitled
to receive for 2018, calculated as if all targets were met, prorated based on
the number of days Executive was employed in 2018.
.
$125,000
A cash payment for health care coverage.


$41,000
A cash payment in lieu of an equity award for 2017 performance.


$666,000

            




























C-1







--------------------------------------------------------------------------------





Exhibit D


AXIS Stock Price as of January 24, 2018


$51.46


 
 
 
 
 
 
 
 
 
 
 
Award Number
Award Date
Award Type
Vest Date
Unvested Share Amount
Estimated Value of Unvested Shares
 
Comments
 
 
 
 
 
 
 
 
A3630 (1)
3/1/2015
PSU
3/1/2018
5,613




$288,845


 
Vests Prior to Departure
A1397
3/1/2014
RSU
3/1/2018
1,015




$52,232


 
Vests Prior to Departure
A2169
3/1/2014
RSU
3/1/2018
1,015




$52,232


 
Vests Prior to Departure
A3614
3/1/2015
RSU
3/1/2018
1,578




$81,204


 
Vests Prior to Departure
A4406
3/1/2016
RSU
3/1/2018
1,673




$86,093


 
Vests Prior to Departure
A5453
3/1/2017
RSU
3/1/2018
1,616




$83,159


 
Vests Prior to Departure
Sub Total
 
 
 
12,510




$643,765


 
 
 
 
 
 
 
 
 
 
A4424 (2)
3/1/2016
PSU
3/1/2019
6,691




$344,319


 
 
A5463 (2)
3/1/2017
PSU
3/1/2020
5,624




$289,411


 
 
A3614
3/1/2015
RSU
3/1/2019
1,579




$81,255


 
 
A4406
3/1/2016
RSU
3/1/2019
1,673




$86,093


 
 
A5453
3/1/2017
RSU
3/1/2019
1,617




$83,211


 
 
A4406
3/1/2016
RSU
3/1/2020
1,673




$86,093


 
 
A5453
3/1/2017
RSU
3/1/2020
1,617




$83,211


 
 
A5453
3/1/2017
RSU
3/1/2021
1,617




$83,211


 
 
Sub Total
 
 
 
22,091




$1,136,803


 
 
 
 
 
 
 
 
 
 
Total
 
 
 
34,601




$1,780,567


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(1) 2015 PSU reflects 80% payout. Target award is 7,016
 
 
(2) 2016 & 2017 PSUs estimated at target but will ultimately vest in accordance
with
final performance results.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

D-1



